UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4864
LEGRAND QUINTON BENTON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                Bristow Marchant, Magistrate Judge.
                           (CR-00-176-BM)

                      Submitted: June 5, 2001

                      Decided: August 3, 2001

  Before WILKINS, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Scott N. Schools, United States Attor-
ney, Eric William Ruschky, Assistant United States Attorney, Colum-
bia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BENTON
                             OPINION

PER CURIAM:

   In 1982, LeGrand Quinton Benton divorced his wife. The Richland
County Family Court of Columbia, South Carolina, issued a divorce
decree requiring Benton to pay $200 per month in child support and
one-half of all reasonable expenses for a college education for Ben-
ton’s son, Craig Benton. Benton relocated to North Carolina and
failed to make child support payments or contribute to his son’s col-
lege education. On November 6, 2000, Benton plead guilty to misde-
meanor failure to pay child support, in violation of the Child Support
Recovery Act, 18 U.S.C.A. § 228 (West 2000) ("CSRA"), and was
sentenced to five years probation and ordered to pay $23,528 in resti-
tution. On appeal, Benton argues Congress exceeded its constitutional
authority under the Commerce Clause in passing the CSRA. We dis-
agree.

   A panel of this court has authoritatively determined that the CSRA
is a constitutional exercise of Congress’ power under the Commerce
Clause to regulate things in interstate commerce. United States v.
Johnson, 114 F.3d 476, 480 (4th Cir. 1997); see Perez v. United
States, 402 U.S. 146, 150 (1971). Only the en banc court or the
Supreme Court can overrule a decision of a panel of this court. Jones
v. Angelone, 94 F.3d 900, 905 (4th Cir. 1996). The en banc court has
not addressed the constitutionality of the CSRA, and we conclude that
the holding and analysis of Johnson are unaltered by United States v.
Morrison, 529 U.S. 598, 617 (2000), because Morrison did not alter
Commerce Clause jurisprudence regulating items in interstate com-
merce. Morrison, 529 U.S. at 609.

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

                                                          AFFIRMED